DETAILED ACTION
This is the First Action for the Request for Continued Examination based on the 16,138,848 application filed on 09/21/2018 and which claims as amended on 01/19/2021 have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims, drawings and specification have been accepted. The amendments have been sufficient to overcome the drawing objections, the claim objections, the 35 USC 112(a)/(b) rejections and the prior art of record. A new means of rejection has been issued, please see below.

Election/Restrictions
Claims 1-5 and 15-22 remain withdrawn as being directed towards a non-elected embodiment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8, 10-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras (US 8,172,736) in view of Runyan (US 9,630,055).

Regarding claim 6:
Contreras discloses a collapsible hip thrust exercise module (see Figures 1, 4A-4B; “The present invention includes an exercise apparatus adapted to exercises a user’s gluteus muscles.” Abstract. “Embodiments of a base frame 20 are collapsible to allow a user to adjust the base frame to accommodate the user’s height.” See column 7 lines 16-17 and “The upper body strut 31 is adjustable in an up and down direction to allow the user to customize the exercise apparatus. “see column 8 lines 19-22), comprising: a base frame (20, 23, 24A) comprising a tubular structure (see Figure 1, the base frame is made of tubular components), the base frame having a size and polygonal shape (rectangular shape, see Figure 1) configured to house a portion of a human torso (see Figure 1); an upper body support (30), coupled with the base frame; and, a resistance band operably coupled with the base frame (“In one embodiment, the exercise apparatus comprises resistance band pegs connected to the base frame between the upper body support and foot support and one or more resistance bands, including, but not limited to, Thera-Bands.RTM.  or flex bands, functionally connected to the band pegs.  As is known to persons of ordinary skill in the art, resistance bands typically comprise elastic material.  In some embodiments, resistance bands may be exchanged with varying strength resistance bands to accommodate the user's exercise regime and level of strength.” See column 3, lines50-59). Contreras further discloses that the upper body support is adjustable in height (see column 3, lines 34-39).

    PNG
    media_image1.png
    741
    688
    media_image1.png
    Greyscale

Contreras fails to distinctly disclose that the upper body support pivotally coupled to the base frame by an adjustable upper body support index plunger adjustable to configure the upper body support in a first locked upright upper body support mode and a second collapsible upper body support mode.
Runyan disclose a collapsible hip thrust exercise module (see Figure 1 and abstract) having a base frame (14, 16, 26), an upper body support (12), and a foot support (14), wherein 

    PNG
    media_image2.png
    396
    660
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Contreras such that the upper body support and foot support are pivotally connected to the base and have an index plunger to lock the respective supports in a first or second mode, as taught by Runyan, to allow the device to be fully collapsible for storage purposes.

Regarding claim 8:

	Runyan teaches a hip thrust exercise device with a handle (48) configured to accept a resistance band (“The handle 48 can also be used to attach rubber tubes with grips or resistance bands 49 for additional exercise options as shown in Figure 11.” See column 4 lines 12-15).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Contreras to have a handle on the base frame configured to accept the resistance band, as taught by Runyan, to allow the user to add resistance to the user’s exercise routine.
 
Regarding claim 10:
	 Contreras as modified discloses the base frame further comprises a first base frame section (23) rotatably coupled with a second base frame section (foot support; the foot support has been considered the second base frame section lacking any other structural or function limitations, further, the Examiner notes that the foot support has been modified to be pivotable to a collapsed position in the rejection of claim 6).

Regarding claim 11:	
            Contreras as modified discloses the base frame further comprises a first base frame section  (23) rotatably coupled with a second base frame section (foot support; the foot support has been considered the second base frame section lacking any other structural or function limitations, further, the Examiner notes that the foot support has been modified to be 

Regarding claim 12:
Contreras as modified discloses that the adjustable upper body support index plunger is adapted to secure the upper body support in an upright position based on locking the adjustable upper body support index plunger into a tab (see rejection of claim 6 above).

Regarding claim 13:
Contreras as modified discloses that the adjustable upper body support index plunger is adapted to secure the upper body support in an upright position based on locking the adjustable upper body support index plunger into a securing slots (see rejection of claim 6 above).

Regarding claim 14:
Contreras as modified discloses that the adjustable upper body support index plunger is adapted to configure the adjustable upper body support in a collapsible mode based on disengaging the upper body support index plunger from a securing slot configured in the base frame (see rejection of claim 6 above).

Regarding claim 23:


Regarding claim 24:
	Contreras as modified discloses that the upper body support is perpendicular to the base frame when the upper body support is configured in the first locked upright upper body support mode (see Figure 1).

Regarding claim 25:
	Contreras as modified discloses that the upper body support is pivotally coupled with the base by hinges (see rejection of claim 6 above).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Contreras (S 8,172,736) and Runyan (US 9,630,055) in further view of  Mancini (US 2008/0214369)
	Contreras as modified discloses the device as substantially claimed above. 

Regarding claim 9:
Contreras as modified fails to specifically disclose that the resistance band is subsumed by a padded sleeve adapted to removably encase the resistance band.
Mancini teaches a portable and collapsible exercise machine with a seat for the user (16, 20) and a plurality of resistance bands (30) that have safety socks (56, analogous to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the resistance bands of Contreras to be removably encased in a cushion, as disclosed by Mancini, for the comfort and safety of the user.

Response to Arguments
Applicant’s arguments with respect to claims 6, 8-14 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Megan Anderson/Primary Examiner, Art Unit 3784